This Day being appointed by the Court to hear Counsel for and on the Behalf of the Defendants, Mr. Parsons Sollicitor for said Defendants moved that the Titles of the several Answers might be read, Ordered and read ac*529cordingly. He likewise moved that the Interrogatories in Chief for and on the Part and Behalf of the Defendants, and the several Answers thereto might be read, Ordered and done accordingly. He likewise moved that the third Answer of David Deas to cross Interrogatories filed to the Interrogatories in Chief for the Complainant might be read, Ordered and done accordingly. He also moved that the Umpirage made in this Cause might be read, Ordered and done accordingly.
The Court having maturely Considered the Arguments of the Counsel on both Sides did order and decree that the Award in this Cause made be set aside, and that the Accompt between the said Parties referred and submitted to the Master, and that he have Liberty to call in to his Assistance for that Purpose proper Accomptants, and that the Master do allow unto the said Defendant William Logan all reasonable Allowances for Severities used to him, and Damage sustained thereby.
John Troup Register in Chancery